DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of, “select an additional character that is to be added to the operational character” is considered to be indefinite because it is unclear if the additional character is added to the operational character as part of a group or the additional character is added as part of merging of both the operational character with the additional character to form one character. Similar rejection applies to independent claims 11, 21 and 22 and dependent claims are rejected through there dependencies.
In claim 4, the limitation of, “prepare a set of the additional character and an auxiliary character combined with the additional character” is considered to be indefinite, because it is unclear if the auxiliary character with the additional character are combined meaning merging of both the auxiliary character with the additional character to form one character or the additional character and the auxiliary character is part of the group. Similar rejection applies to dependent claim 14.

In claim 7, the limitation of, the information about the type indicates one of three kinds of types having a trilemma relationship and one kind of type without advantages and disadvantages to the three kinds of types is considered to be indefinite because it is unclear if one having a both a trilemma and an additional type without an advantage/disadvantage (e.g. selecting one of the three and then having an additional one after) or one of four types, the four types being the three that are in the trilemma plus the additional type without the advantage/disadvantage. Similar rejection applies to dependent claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case 

Claim(s) 1-3, 6, 11-13, 16 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita et al. (US Pub. No. 2019/0160379).
Regarding claim 1, Matsushita et al. (hereafter Matsushita) discloses a game apparatus comprising one or more processors configured to: select an operational character that is to be used by a player in a multiplayer game, based on an operational input for specifying one of a plurality of candidates for an operational character to be selected (Fig. 4 and paragraph 69; wherein the operation character (giver character) is based on an operation input (Fig. 3, input 34), which specifies one of a plurality do candidates for an operational character); select an additional character that is to be added to the operational character, based on an operational input for specifying one of a plurality of candidates for an additional character to be selected (Fig. 4 and paragraphs 68-69; wherein the additional character are selected from the possessed character area into the mission deck with the operational character (giver character)), the additional character being associated with at least an image of the additional character (Fig. 4), information of an effect to be given to performance in the multiplayer game of the operational character to which the additional character is added (Fig. 4 and paragraphs 70-71), and information about a type having advantage and disadvantage (Fig. 4 and paragraphs 83 and 86; describes the information about a type having advantage and disadvantage); generate a selection image including at least an image of the operational character selected by the player and each other user participating in the multiplayer game (Figs. 1 and 4; wherein each user operates his/her own device to select particular characters for the multiplayer game), an image of the additional character selected by the player (Fig. 4), and an image of the type of the additional character, for display, during selection of the operational character and the additional character (Fig. 4 and paragraphs 72-74; describes the other additional characters C2 and C3); and control the selected operational character, in a virtual space (Fig. 4 and paragraph 7), 
Regarding claim 11, Matsushita discloses a non-transitory computer-readable storage medium having stored therein a game program executable by one or more processors of an information processing apparatus, wherein the game program causes the one or more processors to: select an operational character that is to be used by a player in a multiplayer game, based on an operational input for specifying one of a plurality of candidates for an operational character to be selected (Fig. 4 and paragraph 69; wherein the operation character (giver character) is based on an operation input (Fig. 3, input 34), which specifies one of a plurality do candidates for an operational character); select an additional character that is to be added to the operational character, based on an operational input for specifying one of a plurality of candidates for an additional 45character to be selected (Fig. 4 and paragraphs 68-69; wherein the additional character are selected from the possessed character area into the mission deck with the operational character (giver character)), the additional character being associated with at least an image of the additional character (Fig. 4), information of an effect to be given to performance in the multiplayer game of the operational character to which the additional character is added (Fig. 4 and paragraphs 70-71), and information about a type having advantage and disadvantage (Fig. 4 and paragraphs 83 and 86; describes the information about a type having advantage and disadvantage); generate a selection image including at least an image of the operational character selected by the player and each other user participating in the multiplayer game (Figs. 1 and 4; wherein each user operates his/her own device to select particular characters for the multiplayer game), an image of the additional character selected by the 
Regarding claim 21, Matsushita a game system comprising one or more processors configured to: select an operational character that is to be used by a player in a multiplayer game, based on an operational input for specifying one of a plurality of candidates for an operational character to be selected (Fig. 4 and paragraph 69; wherein the operation character (giver character) is based on an operation input (Fig. 3, input 34), which specifies one of a plurality do candidates for an operational character); select an additional character that is to be added to the operational character, based on an operational input for specifying one of a plurality of candidates for an additional character to be selected (Fig. 4 and paragraphs 68-69; wherein the additional character are selected from the possessed character area into the mission deck with the operational character (giver character)), the additional character being associated with at least an image of the additional character (Fig. 4), information of an effect to be given to performance in the multiplayer game of the operational character to which the additional character is added (Fig. 4 and paragraphs 70-71), and information about a type having advantage and disadvantage (Fig. 4 and paragraphs 83 and 86; describes the information about a type having advantage and disadvantage); generate a selection image including at least an image of the operational character selected by the player and each other 
Regarding claim 22, Matsushita a game processing method executable by a game system, comprising: selecting an operational character that is to be used by a player in a multiplayer game, based on an operational input for specifying one of a plurality of candidates for an operational character to be selected (Fig. 4 and paragraph 69; wherein the operation character (giver character) is based on an operation input (Fig. 3, input 34), which specifies one of a plurality do candidates for an operational character); selecting an additional character that is to be added to the operational character, based on an operational input for specifying one of a plurality of candidates for an additional character to be selected (Fig. 4 and paragraphs 68-69; wherein the additional character are selected from the possessed character area into the mission deck with the operational character (giver character)), the additional character being associated with at least an image of the additional character (Fig. 4), information of an effect to be given to performance in the multiplayer game of the operational character to which the additional character is added (Fig. 4 and paragraphs 70-71), and information about a type having advantage and disadvantage (Fig. 4 and paragraphs 83 and 86; describes the information about a type having advantage and disadvantage); generating a selection 
Regarding claims 2 and 12, Matsushita discloses wherein the one or more processors are further configured to generate, in the multiplayer game (Fig. 1), a game image including at least an image of the virtual space (paragraph 7), an image of the selected operational character (Fig. 4), an image of the selected additional character (Fig. 4), and an image of the type of the additional character, for display (Fig. 4).
Regarding claims 3 and 13, Matsushita discloses wherein the one or more processors store one or more of the additional characters that are previously specified by the player from a plurality of the additional characters, as a candidate for an additional character to be selected (Fig. 4), and the one or more processors select an additional character from the stored candidates for 43an additional to be selected, in the selecting an additional character (Fig. 4).  
Regarding claims 6 and 16, Matsushita discloses wherein the one or more processors are further configured to update the information about the effect associated with each additional 

Allowable Subject Matter
Claims 4-5, 7-10, 14-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.P.R/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715